Title: Palisot de Beauvois to Thomas Jefferson, 18 August 1811
From: Palisot de Beauvois, Ambroise Marie François Joseph
To: Jefferson, Thomas


          
            
                     Monsieur et cher Confrère, 
                     Paris 
                        18 aoust 1811.
            
		  
		  
		   Le 19 Mars dernier j’ai eu L’honneur de vous ecrire pour reclamer vos bontés et vous prier de me faire rendre, dans Votre païs la justice, qui nous est dus. Ma Lettre tres detaillée Se trouve jointe par duplicata, a celle-ci. La Certitude que j’ai de L’arrivée du Navire chargé de Cette dépêche Me rassure Sur Sa
				destination. je ne doute donc pas qu’elle ne vous Soit parvenue, et je compte assez Sur vos bontés et Sur Votre amour pour Ce qui est juste. j’ai donc lieu de croire que vous aurez eu
				L’obligeance de
				vous mêler de Cette affaire de maniere a conserver mes droits.
            
		   
		  
		  
		  
		  
		  
		  
		   
		   
		  j’adresse par Cette occasion a M.M. oster et Teterel, Ce dernier Negociant à Williams bourg, toutes les pieces necessaires a L’appui de ma reclamation; Tels que Extraits Baptistaires, et Mortuaires, acte de notorieté &c. procuration et tout, document Legalisé, propre a justifier mon droit. un point essentiel est de Savoir que dans la Succession d’un Americain mort en france, notre gouvernement a Laissé Ses heritiers jouir de tous les biens de la Succession. M. Maclure, qui Sans doute vous est connu, etait interressé dans Cet heritage. de plus M. M’raie votre Consul, et actuellement En Amerique, a Connaissance de Ce fait. je dois donc esperer que les francais, qui, d’apres tous les traités, doivent jouir des memes prérogatives 
                           
                         
                        que les citoyens des Nations les plus favorisées, auront le Meme avantage et que les biens delaissés par mon beau frere Seront rendus a Ses heritiers Naturels.
            
		   Nous ne donnons pas notre procuration a M. Pauly, Notre Ami, par Ce que devant comparaitre Comme temoin dans la procedure, il ne pourrait pas etre en Même temps temoin et réclamant.
                     
                  
                     
                  
            j’ai L’honneur d’etre avec la plus haute Consideration, Monsieur et cher Confrere Votre tres humble et tres obeissantServiteurPalisot de Beauvoismembre de l’institut, rue de Turenne no 58.
          
          
         
          Editors’ Translation
          
            
                     Sir and dear colleague, 
                     Paris 
                        18 August 1811.
            
		  
		  
		   Last 19 March I had the honor of writing you to ask for your assistance in obtaining the justice that is due to us in your country. A duplicate of my very detailed letter is subjoined to this one. My certainty of the arrival of the ship that carried it reassures me as to the delivery of that dispatch. I do not doubt
			 that it reached you, and I count on your kindness and love of all that
                     
                     
                     
                     
                      is just. I have, therefore, every reason to believe that you have been so good as to involve yourself in this affair in such a way as to protect my rights.
            
		   
		  
		  
		  
		  
		  
		  
		   
		   
		  At this time I also send Mr. Oster and Mr. Teterel, the latter a Williamsburg merchant, all the papers necessary to support my claim, such as birth and death certificates, the deed, etc., power of attorney, and all of the appropriate notarized documents to justify my
			 rights. An essential point with regard to the inheritance of an American dying in France is whether our government has allowed his heirs to dispose of his estate freely. Mr. Maclure, whom you probably know, had an interest in such an inheritance. Moreover, your consul, Mr. McRae, who is in America at this time, is aware of that fact. I hope, therefore, that French citizens, who, according to treaty, should enjoy the same prerogatives as citizens of the most favored nations, will have the same advantage, and that the possessions left by my brother-in-law will be returned to his lawful heirs.
            
		   We have not given the power of attorney to our friend Mr. Pauly, because he will appear in court as a witness, and he cannot be both a witness and a claimant at the same time.
                     
                  
                     
                  
            I have the honor to be, with the highest consideration, Sir and dear colleague, your very humble and very obedientservantPalisot de Beauvoismember of the Institut, Rue de Turenne Number 58.
          
        